Title: From Timothy Pickering to Bartholomew Dandridge, Jr., 27 June 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


          
            War-Office June 27. 1795.
          
          Mr Dandridge will be pleased, at a convenient time, to lay the inclosed letter before the President. The writer, David Campbell, of the southwestern territory, begged it might be presented; otherwise The Secretary of War would not have troubled the President with its perusal. It contains merely an eulogy on Governor Blount, as the writer says “in energetic strains.” He aims at the poetic stile; and perhaps very properly; as poets deal in fiction.
          The other papers inclosed are from Governor Blount. This is the second time he has written since the receipt of a letter from the Secretary of War, of the 23d of March last, which contained many pointed animadversions on the Governor’s proceedings in relation to the Indians; but of which he has yet given no explanation.
        